DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-9 and 11-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a first axial displacement of the pressure contour and an axial displacement of the at least one second part relative to the at least one first part causes a first change in geometry only of the at least one first part transversely to the displacement direction” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 15 recites “parts_of”, it appear such should be recited as --parts of--.
Claim 18 is objected to because of the following informalities: in line 15 recites “a support contour”, it appear such should be recited as --the support contour--, because support contour was previously set forth in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, and 15, the phrase "like", being used in “tube-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The term “nominal” in claims 5, 6, and 11 is a relative term which renders the claim indefinite. The term “nominal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankowski (DE 2547914) in view of Gehring (EP 0203263).


    PNG
    media_image1.png
    737
    625
    media_image1.png
    Greyscale


Re Clm 1: Frankowski discloses a device for the sealed closing of an opening for one or more elongate parts to pass through, the device (see Figs. 1-3 and the Fig. above) comprising: 
a sealing (3) and/or clamping (5) element consisting of at least two interacting first (5) and second (3) parts (see Figs. 1-3) which are axially displaceable relative to one another (see Figs. 1-3), 
a delimiting contour (1000) having at a first end region (at 4002) of the second part (3) is supported at the first end region of the second part (3), and 
a pressure contour (the angled/sloped surface of 2d) acting axially onto the sealing and/or clamping element (see Figs. 1 and 2), 
the pressure control disposed radially outward of the second part (see above), 
wherein a first axial displacement of the pressure contour (the angled/sloped surface of 2d) and an axial displacement of the at least one second part (3) relative to the at least one first part (5) causes a first change in geometry only of the at least one first part (5) transversely to the displacement direction, and 
wherein a further axial displacement of the pressure contour causes a further change in geometry 
of both of the at least two interacting first (5) and second (3) parts
of the sealing (3) and/or clamping (5) element transversely to the displacement direction.
The recitation “wherein a first axial displacement of the pressure contour and an axial displacement of the at least one second part relative to the at least one first part causes a first change in geometry only of the at least one first part transversely to the displacement direction, and wherein a further axial displacement of the pressure contour causes a further change in geometry of both of the at least two interacting first and second parts of the sealing and/or clamping element transversely to the displacement direction” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Note: it is the final/end product claimed that is being compared to/with the prior art(s) used in making the rejection, and a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from the prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
Accordingly, Frankowski discloses all the claimed structural features and the final product where there is a change in geometry of both of the at least two interacting first and second parts of the sealing and/or clamping element transversely to the displacement direction.
 Frankowski fails to disclose a support contour which radially supports to prevent radial deformation.


    PNG
    media_image2.png
    681
    494
    media_image2.png
    Greyscale


However, Gehring discloses a cap, a retaining member, a sealing member, a body, and such structures having a respective bore which allows a member to pass through them, similar to that of Frankowski. Gehring also teaches a member (2002) for radially retaining another member (9).  Where such would aid in retaining a member radially in place, alternatively, to provide a structural arrangement which would aid in retaining a member and aid in making a secured joint. Accordingly, Gehring teaches a support contour (2002) which radially supports to prevent radial deformation of another member (similar to that of the applicant’s), for the purpose of providing a means to aid in retaining a member radially in place, alternatively, to provide a structural arrangement which would aid in retaining a member and aid in making a secured joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Frankowski, to have included a support contour which radially supports to prevent radial deformation, as taught by Gehring, for the purpose of providing a means to aid in retaining a member radially in place, alternatively, to provide a structural arrangement which would aid in retaining a member and aid in making a secured joint.
Re Clm 2: Frankowski as modified by Gehring above, discloses the limitations that a cylindrical reception (at 1001) with an opening region (the region at 1001) for inserting at a wall or in a wall or at a stud being attachable to a wall or formed in one piece with it (such as at 2002), into which the sealing and/or clamping element having a through hole is inserted (see above); and a pressure screw, a cap nut or a pressure part with the pressure contour (2 and its contoured surface), which can be put into, put onto, or screwed into or onto the opening region of the cylindrical reception and which acts upon the sealing and/or clamping element (see Figs. 1-3 and the Fig. above).
Re Clm 3: Frankowski as modified by Gehring above, discloses the limitations that wherein the sealing and/or clamping element consists of at least two, tube-like, first and second parts (see Figs. 1 and 2 and the Fig. above), the first part or second part being connected with the respective first end region (4002, see below) to the delimiting contour (at 1001) of the cylindrical reception as an axial path limitation when the second part is plugged onto the first part and engaging over the first part at least partly in an axially displaceable manner (in a similar manner as the applicant’s). 
Re Clm 4: Frankowski as modified by Gehring above, discloses the limitations that wherein a second end region (4001, see above) of the first part and/or of the second part is radially deformed through a thickening of the second part and/or the first part when the second part is at least partly or completely slid onto the first part (see Fig. 1 and then Figs. 2 and 3 which illustrate the thicknesses of the components and the radial deformation caused by differences in thickness when the second part is at least partly or completely slid onto the first part).
Re Clm 5: Frankowski as modified by Gehring above, discloses the limitations that wherein the pressure screw, the cap nut or the pressure part comprise the pressure contour that radially deforms the first tube-like part and/or the second tube-like part when the first part is axially displaceable relative to the second part into a nominal assembly position (see Fig. 1 and then Fig. 2 which illustrates the pressure contour that radially deforms the first tube-like part and/or the second tube-like part when the first part is axially displaceable relative to the second part into a nominal assembly position).  
Re Clm 6: Frankowski as modified by Gehring above, discloses the limitations that wherein the thickening is a thickening arranged in the second end region of the second part that radially decreases the geometry of the through hole, wherein the second end region of the first part is, through the thickening when the second part is at least partly or completely slid onto the first part, deformed radially inwards (see Fig. 1 then Figs. 2 and 3, which illustrates the thicknesses of the components and the deformation radially inwards), and that in the pressure screw, the cap nut or the pressure part with the pressure contour is formed by narrowing its clear width (via the tapered surface), by means of which at least the second end region of the second part is together with the first part in a nominal assembly position deformed radially inwards (see Figs. 1-3).  
Re Clm 7: Frankowski as modified by Gehring above, discloses the limitations that wherein the first part or the second part has an constant thickness over its length (as illustrated in Fig. 2 and as similar to the applicant’s the first part or the second part has an constant thickness over its length).  
Re Clm 8: Frankowski as modified by Gehring above, discloses the limitations that wherein the first part and the second part have a same length (see Figs. 1-3). 
Re Clm 9: Frankowski as modified by Gehring above, discloses the limitations that wherein the first part and the second part in a first assembly position abut at their end faces to the delimiting contour (see above).  
Re Clm 11: Frankowski as modified by Gehring above, discloses the limitations that wherein the decreasing thickening in the first assembly position and in the nominal assembly position forms a tapering of the through hole (the structure’s decreasing in thickness forms a tapering of the through hole in the first assembly position and in the nominal assembly position).   
Re Clm 12: Frankowski as modified by Gehring above, discloses the limitations that wherein the first part and the second part have at least one area overlapping each other with sliding surfaces facing each other (see Figs. 1-3 which illustrate at least one area, of element 3 and 5, which overlapping each other and have surfaces that face each other and said facing surfaces slide along each other).  
Re Clm 13: Frankowski as modified by Gehring above, discloses the limitations that wherein the second part has a sliding surface facing the pressure contour (see Figs. 1-3).  
Re Clm 14: Frankowski as modified by Gehring above, discloses the limitations that wherein the pressure contour is formed by an inner wall tapering conically, spherically, or convexly in the direction of the opening (see above).  
Re Clm 15: Frankowski as modified by Gehring above, discloses the limitations that wherein a circumferential protrusion (that forms 5c) is arranged in the pressure screw, the cap nut or the pressure part, which supports one or more tube-like parts in an axial direction (see Figs. 1-3).
Re Clm 16: Frankowski as modified by Gehring above, discloses the limitations that wherein at least one of the first part and the second part have circumferential axially and/or obliquely directed channels, grooves, slots or similar material tapering and/or material recesses (see Figs. 1-3).  
Re Clm 17: Frankowski as modified by Gehring above, discloses the limitations that the first part and the second part are made of a material.
Frankowski as modified by Gehring above, fails to disclose plastic.
Plastic material can be relatively inexpensive, they are water resistant, lightweight, relatively easy to form structures out of, alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.  
The examiner is taking Official Notice that it is old and well known to make structures out of plastic, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Frankowski as modified by Gehring above, to have had a plastic material, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.



    PNG
    media_image3.png
    681
    494
    media_image3.png
    Greyscale


Re Clm 18: Frankowski as modified by Gehring above, discloses the limitations that the support contour (2002) in the form of an axially protruding support collar (see 2002), wherein the first part comprises the first end region (4002) supported inside radially circumferentially by the support contour and a second end region (4002’, see above) aligned inside radially circumferentially with the support collar to form a stepless mantle inner surface through which an elongate part can be passed through (a second end region, 4002’, is aligned inside radially circumferentially with the support collar, 2002, to form a stepless mantle inner surface, at the region of 4002’, through which an elongate part can be passed through).
Re Clm 19: Frankowski as modified by Gehring above, discloses the limitations that the second part are made of a material.
Frankowski as modified by Gehring above, fails to disclose dimensionally stable plastic.
Plastic material can be relatively inexpensive, they are water resistant, lightweight, relatively easy to form structures out of, alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.  
The examiner is taking Official Notice that it is old and well known to make a structure out of dimensionally stable plastic, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Frankowski as modified by Gehring above, to have had a dimensionally stable plastic, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 20: Frankowski as modified by Gehring above, discloses the limitations that the first part is made of a material that conforms to the dimensionally stable plastic of the second part (claim 19 sets forth the dimensionally stable plastic which claim 20 is dependent from and see Figs. 1 an d2 which shows that the first part is conforms to the second part).
Frankowski as modified by Gehring above, fails to disclose an elastomeric, a rubber-elastic plastic.
An elastomeric, a rubber-elastic plastic material is able to return to its natural shape after a force is removed, is relatively inexpensive, water resistant (making of good sealing material), light weight, relatively easy to form structures out of, alternatively, a plastic structure(s) would yield the same predictable result of forming a leak tight joint.  
The examiner is taking Official Notice that it is old and well known to make a structure out of an elastomeric, a rubber-elastic plastic, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), or for forming/making seals, alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Frankowski as modified by Gehring above, to have had an elastomeric, a rubber-elastic plastic, for the purpose of enhancing the fit, form, or function of a structure or device and for the purpose of reducing costs, or, weight, or manufacturing time(s), or for forming/making seals, alternatively, a plastic structure(s) would yield the same predictable result of forming a secure leak tight joint.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.
The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/11/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679